DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Species B, Subspecies B in the reply filed on 06/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration the restriction between subspecies B1 and subspecies B2 is withdrawn. The evidence of record suggests the array patterns of subspecies B1 and B2 are obvious variants of one another and thus the restriction between subspecies B1 and B2 is withdrawn. All of claims 1-12 are examined herein as being drawn to Species B, as elected by the Applicant. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 has been considered by the examiner.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 13 on Pg. 30: please amend to recite “the potential measurement working electrodes” for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the determined set of working electrodes comprises both of all of a respectively determined number of the current measurement working electrode(s) included by each of the plurality of current measurement working electrode groups and another determined number of the potential measurement working electrode(s)” [emphasis added]. The limitation “both of all of” is confusing and the scope of the claim is not reasonably ascertainable. Claim 6 is further rejected by virtue of its dependence upon claim 5. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (KY Inoue, M Matsudaira, M Nakano, K Ino, C Sakamoto, Y Kanno, R Kubo, R Kunikata, A Kira, A Suda, R Tsurumi, T Shioya, S Yoshida, M Muroyama, T Ishikawa, H Shiku, S Satoh, M Esashi, and T Matsue, Advanced LSI-based amperometric sensor array with light-shielding structure for effective removal of photocurrent and mode selectable function for individual operation of 400 electrodes, Lab Chip, 15 (2015) 848; published 11/27/2014) in view of Sugihara et al. (EP 0823483 A1).
Regarding claim 1, Inoue discloses an electrochemical measurement apparatus (amperometric sensor [title]), comprising: 
an electrolytic solution tank (polycarbonate resin wall attached to a ceramic substrate as a solution reservoir [Pg. 851, Left Col.; Fig. 1A]; Note: the limitation “capable of containing an electrolytic solution and a sample that generates or consumes a plurality of measurement target substances in the electrolytic solution” is a functional limitation. The polycarbonate resin wall attached to the ceramic substrate is explicitly disclosed as being a solution reservoir and thus is capable of containing the instantly claimed solution/sample [see MPEP 2114(I)]);
an array of working electrodes arranged in a measurement area provided on a bottom surface of the electrolytic solution tank (an electrode array formed as a LSI chip “measurement area” wherein the LSI chip is provided on the substrate as a bottom surface of the solution reservoir [Pg. 851, Left Col.; Figs. 1, 3, and 5-6]), wherein the array of working electrodes comprises an array of current measurement working electrodes (each unit cell that comprises the sensing electrode has a switching capacitor I-V converter with an op-amp to detect very small currents generated on the sensor electrode with a high signal-to-noise ratio [Pgs. 849-850, 2.1. LSI circuit design architecture; Fig. 1]);
the array of current measurement working electrodes…being arranged uniformly in the measurement area, such that the current measurement working electrodes are mixed in the measurement area (these limitations are met under various interpretations of Inoue. Firstly, the plural working electrodes of Inoue are individually addressable as shown in Fig. 3. Thus, the individual electrodes of Inoue can be configured in a variety of different patterns/arrangements as shown in Figs. 5-6. Thus, the structure of Inoue meets the structural limitations of the claim wherein the specific grouping/arrangements of the individual electrodes in the instant claims are interpreted as intended use limitations and Inoue is capable of and specifically configured to meet the intended use limitations of the instant claims by merely actuating the individual electrodes in any given pattern (i.e., uniformly arranged, mixed groups, etc.). Secondly, Inoue explicitly discloses wherein the electrodes can be grouped into V1 and V2 groups at distinct voltages (current measurement working electrodes), the electrodes are all identical in structure and layout in the LSI chip (“arranged uniformly in the measurement area”) and wherein the electrodes are mixed within the measurement area (the two groups V1 and V2 are mixed in the measurement area as shown in Figs. 5 and 6);
a counter electrode and a reference electrode both provided in the electrolytic solution tank (a counter electrode and an Ag/AgCl reference electrode is inserted into the solution on the sensor chip during measurements [Pg. 851, Right Col.]);
the apparatus adapted to apply a voltage between each of the current measurement working electrodes and the counter electrode, all simultaneously (potentiostat circuit for applying the V1 and V2 voltage to the working electrodes simultaneously [Pg. 850, Para. spanning the left and right cols; voltage is applied between the working electrodes and the counter electrode relative to the reference voltage]); 
the apparatus adapted to measure a current that flows between each of the current measurement working electrodes and the counter electrode (each unit cell has a switched capacitor I-V converter with an op-amp to detect very small currents generated on the sensor electrode with a high signal to noise ratio [Pgs. 849-850, 2.1. LSI circuit design architecture; Fig. 3 shows the I-V converter with op-amp and Figs. 5-6 show the currents measured at each individual electrode]);
whereby a distribution in the measurement area of the measured currents...are acquired (the distribution in the measurement area of the currents from the groups V1 and V2 are shown in Figs. 5 and 6]).
Inoue discloses the use of the device for only amperometric measurements and thus fails to expressly teach “an array of potential measurement working electrodes” wherein the “the potential measurement electrodes” are arranged uniformly and mixed in the measurement area, wherein the apparatus is “adapted to measure a voltage between each of the potential measurement working electrodes and the reference electrode”, and wherein a distribution of “the measurement area of potential of the potential measurement working electrodes” is acquired. 
Sugihara discloses a method of measuring physicochemical properties of tissues or cell including a change in the physical or chemical environment [Col. 1, Field of Invention]. Sugihara discloses wherein an electrode array of microelectrodes is connected to a wiring pattern whereby the system is configured for measuring the potential that is induced by the sample when a stimulus is applied [Col. 5:41-58]. Specifically, Sugihara teaches wherein the system comprises a microelectrode array and a detector for detecting the electrical properties of the sample wherein a computer system detects the induced electrical potential that occurs when a compound is exposed to a stimulus [Col. 11-12]. Sugihara further discloses that a recording screen can be used to display the spontaneous or induced potential that is observed in real time [Col. 12:8-24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement apparatus of Inoue such that each electrode is able to operate in the disclosed amperometric mode (apply voltage and measure current), as taught by Inoue, but is also configured to operate in a potential measurement mode because Sugihara teaches that monitoring the spontaneous or induced potential allows the user to detect changes in the physical and/or chemical properties of a compound when exposed to a stimulus [Col. 5:36 - Col. 6:58]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 2, Inoue further discloses wherein:
the array of current measurement working electrodes comprises a plurality of current measurement working electrode groups each including a plurality of current measurement working electrodes, the plurality of current measurement working electrodes included by each one of the plurality of current measurement working electrode groups, respectively, being arranged uniformly in the measurement area, such that the current measurement working electrodes included by all of the plurality of current measurement working electrode groups are mixed in the measurement area (these limitations are met under various interpretations of Inoue. Firstly, the plural working electrodes of Inoue are individually addressable as shown in Fig. 3. Thus, the individual electrodes of Inoue can be configured in a variety of different patterns/arrangements as shown in Figs. 5-6. Thus, the structure of Inoue meets the structural limitations of the claim wherein the specific grouping/arrangements of the individual electrodes in the instant claims are interpreted as intended use limitations and Inoue is capable of and specifically configured to meet the intended use limitations of the instant claims by merely actuating the individual electrodes in any given pattern (i.e., uniformly arranged, mutually mixed groups). Secondly, Inoue explicitly discloses wherein the electrodes can be grouped into V1 and V2 groups at distinct voltages (plural working electrode groups), the electrodes are all identical in structure and layout in the LSI chip (“arranged uniformly in the measurement area”) and wherein the groups are mixed within the measurement area (the two groups V1 and V2 are mixed in the measurement area as shown in Figs. 5 and 6); 
the apparatus adapted to apply the voltage which is determined in accordance with the current measurement working electrode group that includes the current measurement working electrode (potentiostat circuit for applying the V1 and V2 voltage to the working electrodes simultaneously [Pg. 850, Para. spanning the left and right cols; Note: each electrode is independently addressable and thus the voltage can be applied to any “group” as argued above); 
any two current measurement working electrode groups among the plurality of current measurement working electrode groups are mutually different in at least any of the determined voltage, presence/absence of a molecular modification of an electrode surface and a species of the molecular modification (the “groups” are the two electrode groups where V1 and V2 are applied, which differ in the determined voltage that is applied [see Figs. 5-6]); and whereby 
a distribution in the measurement area of the measured currents that flow through the current measurement working electrodes included by each one of the plurality of current measurement working electrode groups is acquired (see Figs. 5-6 for the acquired current). 
Furthermore, the limitations “apply a voltage which is determined in accordance with the current measurement working electrode group that includes the current measurement working electrode” is a functional limitation that does not further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Inoue discloses wherein a voltage V1 or V2 may be applied to each one of the individual electrodes and the counter electrode all simultaneously, relative to the reference electrode potential, and wherein the current is measured as it flows between each of the working electrodes [Pg. 851, 2.3. Electrochemical Measurements; Figs. 3 and 5-6]. The device of Inoue therefore expressly discloses wherein the structure is configured to and capable of performing the functional recitations of the claim of applying specific voltages to any groups of electrodes in any pattern. 
Regarding claim 4, Inoue further discloses wherein at least two of the plurality of current measurement working electrode groups are mutually different in density as number of the current measurement working electrodes per unit area of the measurement area (as discussed with regards to the rejection of claims 1-2, the plural working electrodes of Inoue are individually addressable as shown in Fig. 3. Thus, the individual electrodes of Inoue can be configured in a variety of different patterns/arrangements as shown in Figs. 5-6. Thus, the structure of Inoue meets the structural limitations of the claim wherein the specific grouping/arrangements and/or group density of the individual electrodes (i.e., density of V1 and V2 in the chip) in the instant claims are interpreted as intended use limitations and Inoue is capable of and specifically configured to meet the intended use limitations of the instant claims by merely actuating the individual electrodes in any given pattern/density; However, Inoue further discloses in Fig. 5 wherein the density of V1 electrodes is mutually different in number as compared with the density of V2 electrodes and thus explicitly discloses the limitations of claim 4). 
Regarding claims 5-6, the limitations “wherein a plurality of configuration units are cyclically arranged on the measurement area, the configuration unit being defined as a determined closed plane figure having therein arranged a determined set of working electrodes, the determined set of working electrodes comprising both of all of a respectively determined number of the current measurement working electrode(s) included by each of the plurality of current measurement working electrode groups and another determined number of the potential measurement working electrode(s), wherein the respectively determined number is a positive natural number determined in accordance respectively with each of the plurality of current measurement working electrode groups and another determined number is another positive natural number”, of instant claim 5, and “wherein all the configuration units have a same arrangement pattern of the set of working electrodes in the configuration unit”, of instant claim 6, are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Inoue discloses wherein the array of independently addressable electrodes can be actuated in any pattern as outlined in the rejections of claims 2-3 above. The limitations of claims 5-6 further limit how the device is actuated (i.e., the specific pattern/configuration unit for which the voltage/current is applied to the individual electrodes). Since Inoue as modified by Sugihara teaches the array of independently addressable electrodes that each can be actuated into any pattern, modified Inoue is configured to perform the functional limitations of claims 5-6. 
Regarding claim 7, Inoue further discloses wherein the apparatus is further comprising a data processing portion configured to interpolate at least one of the acquired distribution of the currents at a position where a current signal from any of the current measurement working electrodes included by the one of the plurality of current measurement working electrode groups does not exist and the acquired distribution of potentials at a position where a potential signal from any of the potential measurement working electrodes does not exist (the data processing portion is inherently disclosed by the current maps shown in Figs. 5-6 wherein the distribution of the currents shown in Figs. 5B and 6C as a result of the V1 and V2 applied voltage are used to determine the location of the applied voltages, which includes the detection of O2 and H2O2 by analysis of the currents generated and not generated by the discrete areas where voltages V1/V2 are applied relative to the acquired distribution of the currents [see Figs. 5-6; Examiner notes the device of Inoue as modified by Sugihara would also be configured to display the distribution map of the measured voltage as taught in Sugihara Col. 11:3 through Col. 12:8-24]). 
Regarding claims 8-9, Inoue inherently discloses a display whereby the time-dependent transients maps of the applied potential is displayed as color maps of intensities whereby the applied potentials are differentiated by colors [Figs. 5-6]. The limitations of claim 8-9 are interpreted as intended use limitations that do not further limit the claimed “display portion”. Specifically, the limitations ”configured to overlappingly display two or more of images of the acquired distributions of the current and an image of the acquired distribution of potentials” and “the two or more of the images are differentiated by colors, and the colors are additively mixed and displayed on an overlap of the images” are intended use limitations (i.e., how the display is used). Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. An intended use recitation of the claimed device must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the display unit of modified Inoue is specifically configured to and capable of displaying color map images generated by the processing device that correspond to the distribution of current intensities from the V1/V2 electrodes [see Figs. 5-6]. The device of Inoue as modified by Sugihara would also be configured to display the distribution map of the measured voltage as taught in Sugihara Col. 11:3 through Col. 12:8-24]. The display portion of modified Inoue is therefore configured to and capable of displaying any image generated by the processing unit, including a overlapped image comprising two or more images differentiated by colors as recited in claims 8-9. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Sugihara, as applied to claim 1 above, and further in view of Astley et al. (US 2014/0197851 A1).
Regarding claim 3, modified Inoue discloses the limitations of claim 1 as outlined previously. 
Inoue teaches wherein all of the electrodes have the same electrode area and thus fails to expressly teach “wherein the current measurement working electrode included by each of the plurality of current measurement working electrode groups has an electrode area which is determined in accordance with the current measurement working electrode group, and at least two of the current measurement working electrode groups have mutually different electrode areas”.
Astley discloses a sensory array for measuring an environmental stimulus such as a chemical or biological species in an environment [abstract; Para. 0017], wherein the device includes a sensor array of electrodes [Paras. 0045-0047; Figs. 7-9]. Astley teaches wherein the electrodes within a sensor array can have different electrode areas. Specifically, Astley discloses wherein within a single sensor array a second electrode can have an area that is double that of the first electrode, or the adjacent electrodes can increase exponentially or by an order of magnitude [Para. 0084]. Astley teaches that any given sensor area would yield a different capacitance and result in a different array output value and thus would react differently when exposed to the analyte of interest [Paras. 0084-0087]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor array of Inoue such that electrodes of different area are utilized throughout the electrode array because Astley discloses wherein it is known to utilize electrodes of different areas in order to optimize the electrode array for the analytes of interest and to provide electrodes with varying capacitance/output values within the same array [Paras. 0084-0087]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (KY Inoue, M Matsudaira, M Nakano, K Ino, C Sakamoto, Y Kanno, R Kubo, R Kunikata, A Kira, A Suda, R Tsurumi, T Shioya, S Yoshida, M Muroyama, T Ishikawa, H Shiku, S Satoh, M Esashi, and T Matsue, Advanced LSI-based amperometric sensor array with light-shielding structure for effective removal of photocurrent and mode selectable function for individual operation of 400 electrodes, Lab Chip, 15 (2015) 848; published 11/27/2014) in view of Astley et al. (US 2014/0197851 A1).
Regarding claim 10, Inoue discloses a transducer (LSI-based sensor array [title]; Note: The preamble limitation “configured to be used for electrochemical measurement of a plurality of measurement target substances generated or consumed by a sample” is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations), comprising: 
an LSI chip (Bio-LSI chip mounted on a ceramic substrate [Fig. 1]);
an electrolytic solution tank (polycarbonate resin wall attached to a ceramic substrate as a solution reservoir [Pg. 851, Left Col.; Fig. 1A]; Note: the limitation “capable of containing an electrolytic solution and the sample immersed in the electrolytic solution” is a functional limitation. The polycarbonate resin wall attached to the ceramic substrate is explicitly disclosed as being a solution reservoir and thus is capable of containing the instantly claimed solution/sample [see MPEP 2114(I)]), the electrolytic solution tank being mounted on the LSI chip (the polycarbonate resin wall is mounted on the LSI chip to create the electrolytic solution tank as shown in Fig. 1);
an array of electrodes of the LSI chip which are two-dimensionally arranged in a measurement area provided on a bottom surface of the electrolytic solution tank (an electrode array formed as a LSI chip “measurement area” wherein the LSI chip is provided on the substrate as a bottom surface of the solution reservoir [Pg. 851, Left Col.; Figs. 1, 3, and 5-6]);
the array of electrodes comprises a plurality of electrode groups each including a plurality of electrodes (this limitation is met under various interpretations of Inoue. Firstly, the plural working electrodes of Inoue are individually addressable as shown in Fig. 3. Thus, the individual electrodes of Inoue can be configured in a variety of different patterns/arrangements as shown in Figs. 5-6. Thus, the structure of Inoue meets the structural limitations of the claim wherein the specific grouping/arrangements of the individual electrodes in the instant claims are interpreted as intended use limitations and Inoue is capable of and specifically configured to meet the intended use limitations of the instant claims by merely actuating the individual electrodes in any given pattern or “group”. Secondly, Inoue explicitly discloses wherein the electrodes can be grouped into V1 and V2 groups at distinct voltages); and wherein
the plurality of electrodes included by each one of the plurality of electrode groups, respectively, are arranged uniformly in the measurement area, such that the electrodes included by all of the plurality of electrode groups are mixed in the measurement area (as outlined previously, this limitation is met under various interpretations of Inoue. Firstly, the plural working electrodes of Inoue are individually addressable as shown in Fig. 3. Thus, the individual electrodes of Inoue can be configured in a variety of different patterns/arrangements as shown in Figs. 5-6. Thus, the structure of Inoue meets the structural limitations of the claim wherein the specific grouping/arrangements of the individual electrodes in the instant claims are interpreted as intended use limitations and Inoue is capable of and specifically configured to meet the intended use limitations of the instant claims by merely actuating the individual electrodes in any given pattern (i.e., uniformly arranged, mixed groups, etc.). Secondly, Inoue explicitly discloses wherein the electrodes can be grouped into V1 and V2 groups at distinct voltages, the electrodes are all identical in structure and layout in the LSI chip (“arranged uniformly in the measurement area”) and wherein the electrodes are mixed within the measurement area (the two groups V1 and V2 are mixed in the measurement area as shown in Figs. 5 and 6)).
Inoue teaches wherein all of the electrodes have the same electrode area and thus fails to expressly teach “the plurality of electrode groups being mutually different in at least any of a size of an electrode surface, presence/absence of a molecular modification of the electrode surface and a species of the molecular modification”. 
Astley discloses a sensory array for measuring an environmental stimulus such as a chemical or biological species in an environment [abstract; Para. 0017], wherein the device includes a sensor array of electrodes [Paras. 0045-0047; Figs. 7-9]. Astley teaches wherein the electrodes within a sensor array can have different electrode areas. Specifically, Astley discloses wherein within a single sensor array a second electrode can have an area that is double that of the first electrode, or the adjacent electrodes can increase exponentially or by an order of magnitude [Para. 0084]. Astley teaches that any given sensor area would yield a different capacitance and result in a different array output value and thus would react differently when exposed to the analyte of interest [Paras. 0084-0087]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor array of Inoue such that electrodes of different area are utilized throughout the electrode array because Astley discloses wherein it is known to utilize electrodes of different areas in order to optimize the electrode array for the analytes of interest and to provide electrodes with varying capacitance/output values within the same array [Paras. 0084-0087]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claims 11-12, the limitations “wherein a plurality of configuration units are cyclically arranged on the measurement area, the configuration unit being defined as a determined close plane figure having therein arranged a determined set of electrodes, the determined set of electrodes comprising all of a respectively determined number of the electrode(s) included by each of the plurality of electrode groups, wherein the respectively determined number is a positive natural number determined in accordance respectively with each of the plurality of electrode groups”, of instant claim 11, and “wherein all the configuration units have a same arrangement pattern of the set of electrodes in the configuration unit”, of instant claim 12, are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Inoue discloses wherein the array of independently addressable electrodes can be actuated in any pattern as outlined in the rejections of 10 above. The limitations of claims 11-12 further limit how the device is actuated (i.e., the specific pattern/configuration unit for which the voltage/current is applied to the individual electrodes). Since modified Inoue teaches the array of independently addressable electrodes that each can be actuated into any pattern, modified Inoue is configured to perform the functional limitations of claims 11-12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frederix et al. (US 2013/0053268 A1) and Trumper et al. (US 8669771 B2) discloses an analyte detection method wherein the electrode array is configured into various groups with either uniformed or a mixed configuration. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795